Exhibit 10.60
THIRD AMENDMENT TO LOAN AGREEMENT
     This Third Amendment to Loan Agreement (this “Amendment”), dated as of
December 12, 2008, is by and among those certain entities set forth on
Schedule 1 hereto, which are signatories hereto (such entities individually and
collectively, the “Borrower”), and BANK OF AMERICA, N.A., a national banking
association, as successor by merger to LaSalle Bank National Association
(together with its successors and assigns, the “Lender”).
RECITALS
     A. Borrower and Lender are parties to that certain Loan Agreement dated as
of August 10, 2007 (as amended, restated, supplemented and otherwise modified,
the “Loan Agreement”).
     B. The parties hereto desire to amend certain terms and provisions of the
Loan Agreement on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration (the receipt, sufficiency and adequacy of
which are hereby acknowledged), the parties hereto (intending to be legally
bound) hereby agree as follows:
     1. Definitions. Terms capitalized herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Loan Agreement, as amended
hereby.
     2. Amendments to Loan Agreement. Subject to the terms and conditions
contained herein, the Borrower and the Lender hereby amend the Loan Agreement as
follows:
          (a) Section 1.1 of the Loan Agreement is hereby amended to add the
following new terms in appropriate alphabetical order:
‘ACH Transactions’ means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by Lender for the account of
Borrower or its Subsidiaries.
‘Available Beds’ means Parent’s licensed beds minus Parent’s beds removed from
service. The definition of ‘Available Beds’ used herein shall at all times be
consistent with the definition of ‘Available Beds’ in Parent’s filings with the
United States Securities and Exchange Commission, unless otherwise agreed to in
writing by the Lender. The Borrower and Lender agree that as of November ___,
2008, the number of Available Beds is equal to [5,296].
‘Bank Product’ means any of the following financial accommodations extended to
Borrower or its Subsidiaries by Lender: (a) ACH Transactions, (b) cash and
treasury management, including controlled disbursement, accounts or services or
(c) transactions under Hedging Agreements.

 



--------------------------------------------------------------------------------



 



‘Bank Product Agreements’ means those agreements entered into from time to time
by Borrower or its Subsidiaries with Lender in connection with the obtaining of
any of the Bank Products.
‘Bank Product Obligations’ means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to Lender
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising.
‘Maintenance Capital Expenditures’ means, as of any date of determination, an
amount equal to the lesser of (a) actual Capital Expenditures and (b) an amount
equal to (i) the number of Available Beds as of such date of determination
multiplied by (ii) $600.”
          (b) The definition of “Financing Agreements” set forth in Section 1.1
of the Loan Agreement is hereby amended to delete the reference to “any Hedging
Agreement, the Certificates and the Master Letter of Credit Agreement” and
substitute in lieu thereof a reference to “the Certificates, the Master Letter
of Credit Agreement, any Hedging Agreement and any other Bank Product
Agreement.”
          (c) The definition of “Fixed Charge Coverage Ratio” set forth in
Section 1.1 of the Loan Agreement is hereby amended to delete the reference to
“Net Capital Expenditures” and substitute in lieu thereof a reference to
“Maintenance Capital Expenditures.”
          (d) The definition of “Indebtedness” set forth in Section 1.1 of the
Loan Agreement is hereby amended to delete the reference to “Hedging
Obligations” and substitute in lieu thereof a reference to Bank Product
Obligations. Each other Financing Agreement is hereby amended to delete any
reference to “Hedging Obligation” (or the plural thereof, as applicable) therein
and substitute in lieu thereof a reference to “Bank Product Obligation” (or the
plural thereof, as applicable).
          (e) The definition of “Liabilities” set forth in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
“‘Liabilities’ means any and all of each of the Borrower’s liabilities,
obligations and Indebtedness to the Lender of any and every kind and nature,
whether heretofore, now or hereafter owing, arising, due or payable and
howsoever evidenced, created, incurred, acquired, or owing, whether primary,
secondary, direct, indirect, contingent, absolute, fixed or otherwise
(including, without limitation, payments of or for principal, interest, fees,
costs, expenses, and/or indemnification, and obligations of performance) and
whether arising or existing under written agreement, oral agreement, or by
operation of law, including, without limitation, all of each Borrower’s
Indebtedness, liabilities and obligations to the Lender under this Agreement
(whether relating to any of the Loans or otherwise and including, without
limitation, all of each Borrower’s Bank Product Obligations) or the Financing
Agreements to which Borrower is a party, and any refinancings, substitutions,
extensions, renewals, replacements and modifications for or of any or all of the
foregoing.”

 



--------------------------------------------------------------------------------



 



          (f) Section 1.1 of the Loan Agreement is hereby amended to delete the
definitions of “Hedging Obligation” and “Net Capital Expenditures,” each in its
entirety.
     3. Conditions Precedent. The amendment contained in Section 2 hereof is
subject to, and contingent upon, the prior or contemporaneous satisfaction of
the following conditions precedent:
          (a) The Borrower and Lender shall have executed and delivered to each
other this Amendment, and
          (b) The Lender shall have received a Reaffirmation of Guaranty by
Guarantor in form and substance satisfactory to the Lender in its sole and
absolute discretion;
          (c) The Lender shall have received a Reaffirmation of each Pledge
Agreement by the respective Pledgors, each in form and substance satisfactory to
the Lender in its sole and absolute discretion;
          (d) The Borrower shall have paid to the Lender an amendment fee in the
amount of $75,000 which fee shall be nonrefundable and deemed fully earned as of
the date hereof; and
          (e) The Lender shall have received, in form and substance reasonably
satisfactory to the Lender, all consents, agreements, and other documents which
Lender may at any time reasonably request.
     4. Termination of Waiver. Effective as of the date hereof, the “Conditional
Waiver” (as such term is defined in that certain Limited Waiver dated
November 3, 2008, by and among the Borrower and Lender) is hereby revoked. On
and after the date hereof the Borrower shall be required to comply in full with
the Minimum Fixed Charge Coverage Ratio set forth in Section 9.12(a) of the Loan
Agreement.
     5. Reference to and Effect on the Loan Agreement.
          (a) Except as otherwise expressly provided herein, the Loan Agreement
and all of the other Financing Agreements shall remain unmodified and continue
in full force and effect and are hereby ratified and confirmed.
          (b) Except as otherwise expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of:
(i) any right, power or remedy of the Lender under the Loan Agreement or any of
the other Financing Agreements, or (ii) any Default or Event of Default under
the Loan Agreement.
     6. Costs, Expenses and Taxes. Without limiting the obligation of the
Borrower to reimburse the Lender for costs, fees, disbursements and expenses
incurred by the Lender as specified in the Loan Agreement, the Borrower agrees
to pay on demand all reasonable costs, fees, disbursements and expenses of the
Lender in connection with the preparation, execution and delivery of this
Amendment and the other agreements, instruments and documents

 



--------------------------------------------------------------------------------



 



contemplated hereby, including, without limitation, reasonable attorneys’ fees
and out-of-pocket expenses.
     7. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants to the Lender, which representations and warranties
shall survive the execution and delivery hereof, that on and as of the date
hereof and after giving effect to this Amendment:
          (a) The Borrower has the requisite power and authority to execute,
deliver and perform its obligations under this Amendment. This Amendment has
been duly authorized by all necessary action of the Borrower. This Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization or similar law affecting
creditors’ rights generally and general principles of equity;
          (b) The Borrower’s representations set forth in the Loan Agreement and
in the Financing Agreements are true, correct and complete on and as of the date
hereof; and
          (c) No Default or Event of Default has occurred and is continuing.
     8. Release by the Borrower. In further consideration of the Lender’s
execution of this Waiver, the Borrower (on behalf of itself and its directors,
officers, managers, members, employees, successors and assigns) hereby forever
remises, releases, acquits, satisfies and forever discharges the Lender and its
successors, assigns, affiliates, officers, employees, directors, agents and
attorneys (collectively, the “Releasees”) from any and all claims, demands,
liabilities, disputes, damages, suits, controversies, penalties, fees, costs,
expenses, actions and causes of action (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or unliquidated,
known or unknown, matured or unmatured, fixed or contingent, that the Borrower
(or any of its directors, officers, managers, members, employees, successors or
assigns) ever had or now has against or seek from any or all of the Releasees,
that arise from or relate to any actions, omissions, conditions, events or
circumstances prior to the date hereof, including, without limitation, with
respect to the Liabilities, any Collateral, the Loan Agreement, and/or any of
the other Financing Agreements.
     9. Reference to Loan Agreement; No Waiver.
          (a) Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Loan Agreement,” “this Agreement”, “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Loan Agreement as amended hereby. The term “Financing Agreements” as defined in
Section 1.1 of the Loan Agreement shall include (in addition to the Financing
Agreements described in the Loan Agreement) this Amendment and any other
agreements, instruments or other documents executed in connection herewith.
          (b) The Lender’s failure, at any time or times hereafter, to require
strict performance by the Borrower of any provision or term of the Loan
Agreement, this Amendment or the other Financing Agreements shall not waive,
affect or diminish any right of the Lender hereafter to demand strict compliance
and performance herewith or therewith. Any suspension or waiver by the Lender of
a breach of this Amendment or any Event of Default under the Loan

 



--------------------------------------------------------------------------------



 



Agreement shall not, except as expressly set forth herein, suspend, waive or
affect any other breach of this Amendment or any Event of Default under the Loan
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of the Borrower contained in this
Amendment, shall be deemed to have been suspended or waived by the Lender unless
such suspension or waiver is: (i) in writing and signed by the Lender, and
(ii) delivered to the Borrower. In no event shall the Lender’s execution and
delivery of this Amendment establish a course of dealing among the Lender, the
Borrower or any other obligor or in any other way obligate the Lender to
hereafter provide any amendments or waivers with respect to the Loan Agreement.
The terms and provisions of this Amendment shall be limited precisely as written
and shall not be deemed: (A) to be a consent to a modification (except as
expressly provided herein) or waiver of any other term or condition of the Loan
Agreement or of any other Financing Agreement, or (B) to prejudice any right or
remedy that the Lender may now have under or in connection with the Loan
Agreement or any of the other Financing Agreements.
     10. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the Lender and each of the other parties hereto and their
respective successors and assigns; provided, however, the Borrower may not
assign this Amendment or any of the Borrower’s rights hereunder without the
Lender’s prior written consent. Any prohibited assignment of this Amendment
shall be absolutely null and void. This Amendment may only be amended or
modified by a writing signed by the Lender and the Borrower.
     11. Severability; Construction. Wherever possible, each provision of this
Amendment shall be interpreted in such a manner so as to be effective and valid
under applicable law, but if any provision of this Amendment is held to be
prohibited by or invalid under applicable law, such provision or provisions
shall be ineffective only to the extent of such provision and invalidity,
without invalidating the remainder of this Amendment. The term “Borrower” as
used herein shall mean either one or more particular Borrowers or all of the
Borrowers collectively as the Lender shall determine in its sole and absolute
good faith discretion.
     12. Governing Law. This Amendment shall be deemed to be a contract made
under the laws of the State of Illinois, and the rights and obligations of the
parties hereunder shall be construed in accordance with and be enforced and
governed by the internal laws of the State of Illinois, without regard to
conflict of law or choice of law principles.
     13. Counterparts; Facsimile or Other Electronic Transmission. This
Amendment may be executed in one or more counterparts, each of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic transmission
shall be equally as effective as delivery of a manually executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or other electronic transmission shall also deliver a manually
executed counterpart of this Amendment, but the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability or binding
effect of this Amendment.
***Signature Page Follows***

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Third Amendment to
Loan Agreement to be duly executed and delivered as of the date first above
written.

            BORROWER:

DIVERSICARE MANAGEMENT
SERVICES CO., a Tennessee corporation,
as Borrower Agent
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:   Executive
Vice President & Chief Financial
Officer        ADVOCAT ANCILLARY SERVICES,
INC., a Tennessee corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:   Executive
Vice President & Chief Financial
Officer        ADVOCAT FINANCE, INC., a Delaware
corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:   Executive
Vice President & Chief Financial
Officer        DIVERSICARE MANAGEMENT
SERVICES CO., a Tennessee corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial
Officer   

 



--------------------------------------------------------------------------------



 



         

            ADVOCAT DISTRIBUTION
SERVICES, INC., a Tennessee corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer        DIVERSICARE ASSISTED LIVING
SERVICES, INC., a Tennessee corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer        DIVERSICARE ASSISTED LIVING
SERVICES NC, LLC, a Tennessee limited
liability company
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer        DIVERSICARE LEASING CORP., a
Tennessee corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial Officer        STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation
      By:   /s/ Glynn Riddle       Name:   Glynn Riddle      Its:  Executive
Vice President & Chief Financial
Officer   

 



--------------------------------------------------------------------------------



 



         

                      SENIOR CARE CEDAR HILLS, LLC, a
Delaware limited liability company    
 
                    BY:   SENIOR CARE FLORIDA LEASING,
LLC, its sole member    
 
               
 
      BY:   DIVERSICARE LEASING
CORP., its sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    SENIOR CARE GOLFCREST, LLC, a         Delaware limited
liability company    
 
                    BY:   SENIOR CARE FLORIDA LEASING,
LLC, its sole member    
 
               
 
      BY:   DIVERSICARE LEASING
CORP., its sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    SENIOR CARE GOLFVIEW, LLC, a         Delaware limited
liability company    
 
                    BY:   SENIOR CARE FLORIDA LEASING,
LLC, its sole member    
 
               
 
      BY:   DIVERSICARE LEASING
CORP., its sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:
Its:   Glynn Riddle
Executive Vice President & Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



                      SENIOR CARE FLORIDA LEASING,         LLC, a Delaware
limited liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    SENIOR CARE SOUTHERN PINES,         LLC, a Delaware limited
liability company    
 
                    BY:   SENIOR CARE FLORIDA LEASING,
LLC, its sole member    
 
               
 
      BY:   DIVERSICARE LEASING
CORP., its sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE AFTON OAKS, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



                      DIVERSICARE ASSISTED LIVING         SERVICES NC I, LLC, a
Delaware limited
liability company    
 
                    BY:   DIVERSICARE ASSISTED LIVING
SERVICES NC, LLC, its sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE ASSISTED LIVING         SERVICES NC II, LLC, a
Delaware limited
liability company    
 
                    BY:   DIVERSICARE ASSISTED LIVING
SERVICES NC, LLC, its sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE BRIARCLIFF, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



                      DIVERSICARE CHISOLM, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE HARTFORD, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE HILLCREST, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE LAMPASAS, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



                      DIVERSICARE PINEDALE, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE WINDSOR HOUSE,         LLC, a Delaware limited
liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE YORKTOWN, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



                      DIVERSICARE BALLINGER, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE TEXAS I, LLC, its sole
member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE DOCTORS, LLC, a
Delaware limited liability company    
 
                    BY:   DIVERSICARE TEXAS I, LLC, its sole
member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE ESTATES, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE TEXAS I, LLC, its sole
member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE HUMBLE, LLC, a         Delaware limited
liability company    
 
                    BY:   DIVERSICARE TEXAS I, LLC, its sole
member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



                      DIVERSICARE KATY, LLC, a Delaware         limited
liability company    
 
                    BY:   DIVERSICARE TEXAS I, LLC, its sole
member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE NORMANDY         TERRACE, LLC, a Delaware
limited
liability company    
 
                    BY:   DIVERSICARE TEXAS I, LLC, its sole
member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    
 
                    DIVERSICARE TEXAS I, LLC, a         Delaware limited
liability company    
 
                    By:   /s/ Glynn Riddle                       Name:   Glynn
Riddle         Its:   Executive Vice President & Chief Financial
Officer    
 
                    DIVERSICARE TREEMONT, LLC, a
Delaware limited liability company    
 
                    BY:   DIVERSICARE TEXAS I, LLC, its sole
member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:   Glynn Riddle    
 
      Its:   Executive Vice President & Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



                      DIVERSICARE ROSE TERRACE, LLC,         a Delaware limited
liability company    
 
                    BY:   DIVERSICARE LEASING CORP., its
sole member    
 
               
 
      By:   /s/ Glynn Riddle    
 
               
 
      Name:
Its:   Glynn Riddle
Executive Vice President & Chief
Financial Officer    
 
                    LENDER:    
 
                    BANK OF AMERICA, N.A.    
 
                    By:   /s/ Khuzaim Shakir                           Khuzaim
Shakir             Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
BORROWERS
Advocat Ancillary Services, Inc.
Advocat Finance, Inc.
Diversicare Management Services Co.
Advocat Distribution Services, Inc.
Diversicare Assisted Living Services, Inc.
Diversicare Assisted Living Services NC, LLC
Diversicare Leasing Corp.
Sterling Health Care Management, Inc.
Senior Care Cedar Hills, LLC
Senior Care Golfcrest, LLC
Senior Care Golfview, LLC
Senior Care Florida Leasing, LLC
Senior Care Southern Pines, LLC
Diversicare Afton Oaks, LLC
Diversicare Assisted Living Services NC I, LLC
Diversicare Assisted Living Services NC II, LLC
Diversicare Briarcliff, LLC
Diversicare Chisolm, LLC
Diversicare Hartford, LLC
Diversicare Hillcrest, LLC,
Diversicare Lampasas, LLC
Diversicare Pinedale, LLC
Diversicare Windsor House, LLC
Diversicare Yorktown, LLC
Diversicare Ballinger, LLC
Diversicare Doctors, LLC
Diversicare Estates, LLC
Diversicare Humble, LLC
Diversicare Katy, LLC
Diversicare Normandy Terrace, LLC
Diversicare Texas I, LLC
Diversicare Treemont, LLC
Diversicare Rose Terrace, LLC
Diversicare Paris, LLC

 